        Case 4:19-cv-01039 Document 16 Filed on 05/06/19 in TXSD Page 1 of 1


                                                 CAUSE NO. 4:29-CV-1 039

STEPHANIE J. LARUE                                          §                            UNITED STATES DISTRICT COURT
                                                            §
                            Plaintiff,                      §
VS.                                                         §                                                      FORTHE
                                                            §
COLLATERAL RECOVERYTEAM, LLC, DANIEL BLISS,                 §
and CREDIT ACCEPTANCE CORPORATION
                  Defendant.                                §                              SOUTHERN DISTRICT OF TEXAS


                                                  AFFIDAVIT OF SERVICE

On this day personally appeared David Bush who, being by me duly sworn, deposed and said:

"The following came to hand on Apr 04,2019,2:47 pm, to be delivered to COLLATERAL RECOVERY TEAM, LLC ,at 12021
Nacogdoches Rd, San Antonio, TX 78217

                                                  SUMMONS AND COMPLAINT,

and was executed at 12021 Nacogdoches Rd, San Antonio, TX 78217 within the county of Bexar at 10:04 AM on Fri. Apr
05 2019, by delivering a true copy to the within named

                                                  STEFANIE FASCHINGBAUER

in person, having first endorsed the date of delivery on same.

I am a person over eighteen (18) years of age and I am competent to make this affidavit. I am a resident of the State of
Texas. I am familiar with the Texas Rules of Civil Procedure as they apply to service of Process. I am not a party to this
suit nor related or affiliated with any herein, and have no interest in the outcome of the suit. I have personal knowledge of
the facts stated herein and they are true and correct."

Description of recipient:
Age: 35; Ethnicity: Caucasian; Gender: Female; Weight: 160; Height: 5'5'; Hair: Blond;



                                                                              7T7
                                                                David Bush
                                                                PSC 11303 EXP 1/31/2020


BEFORE ME, a Notary Public, on this day personally appeared David Bush, known to me to be the person whose name is
subscribed to the foregoing document and, being by me first duly sworn, declared that the statements therein contained
are within his or her personal knowledge and are true and correct.

SUBSCRIBED AND SWORN TO ME ON                          I
                        VICTORIA LYNN MARTINEZI                 Notary Public, State of Texas
                       Notary Public, State of Texas
                 .."    Comm. Expires 01-28-2023
            OF
                          Notary ID 130094388
